             Case 1:19-cv-00219-LY Document 55 Filed 05/22/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 TONY K. MCDONALD, JOSHUA B.
 HAMMER, and MARK S. PULLIAM,
                  Plaintiffs,                         Civil Action No. 1:19-cv-00219-LY
        v.
 JOE K. LONGLEY, et al.,
                  Defendants.

    SUPPLEMENT TO DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                   FOR PRELIMINARY INJUNCTION

       After Defendants filed their May 13, 2019 Opposition to Plaintiffs’ Motion for Preliminary

Injunction (ECF No. 36), Plaintiffs’ counsel sent an email to Defendants’ counsel on May 16

containing the following request:

       The Bar’s website states that dues “shall be payable” on the first day of the Bar’s
       fiscal year, which is June 1st. The Bar’s opposition to our preliminary injunction
       motion nonetheless states (at 9) that the plaintiffs “can wait until August 31, 2019,
       to pay their 2019-2020 Bar fees without incurring any negative consequences.”
       Can you please confirm that even if the plaintiffs do not pay their dues by June 1st:
       (1) there will be no change whatsoever in their status as members of the Bar, and
       they will remain members in good standing without qualification; (2) the dues
       payments will not be treated as late or delinquent on any public-facing materials
       such as the Bar’s online lawyer directory; and (3) the fact that the plaintiffs have
       not paid their dues by June 1st will not be treated (internally or externally) as an
       infraction or violation of the Bar’s rules.

       As the email indicates, Defendants’ preliminary-injunction opposition stated on page 9:

“Plaintiffs face no immediate threat of irreparable injury because they can wait until August 31,

2019, to pay their 2019-2020 Bar fees without incurring any negative consequences.” Other filings

from Defendants contained similar statements.

       Plaintiffs’ filings focused on the inability to practice law in Texas or the threat of not being

able to return to the active practice of law. See, e.g., Compl. ¶¶ 8-9, 41, 43, 45 (Mar. 6, 2019),


                                                  1
           Case 1:19-cv-00219-LY Document 55 Filed 05/22/19 Page 2 of 4



ECF No. 1. Defendants’ statement referred to the fact that Plaintiffs’ non-payment of State Bar

fees will not result in their suspension from the practice of law or the imposition of late fees until

August 31, 2019. See State Bar of Texas Dues Schedule, http://bit.ly/30xT69J (“If dues are

received after August 31 of any fiscal year, the member is suspended and must pay a 50% penalty

to reinstate their license. If dues are received after November 30 of any fiscal year, the suspended

member must pay a 100% penalty to reinstate their license.”); State Bar R. art. III, § 6 (“If a

member is in default of payment of membership fees or any assessment levied by the Court on the

30th day after the due date, the clerk will promptly notify the member of the default. If the fees

and assessments are not paid within 60 days after the notice of default is mailed, the defaulting

member will automatically be suspended from the practice of law.”). In addition, the State Bar

will not note Plaintiffs’ non-payment of their Bar fees on its public online lawyer directory during

the period of June 1, 2019, to August 31, 2019.

       There is, however, no clear authority on whether Plaintiffs would be considered “in good

standing” under Article I of the State Bar Rules during that period. Texas attorneys may order

certificates of good standing from the Supreme Court of Texas or from the Office of Chief

Disciplinary Counsel through the State Bar’s website. The website is programmed not to accept

requests for certificates of good standing from attorneys who have not paid their Bar fees by June

30, 2019. If Plaintiffs needed to obtain a certificate of good standing after June 30 and still had

not paid their Bar fees, they would need to directly contact the Texas Supreme Court clerk’s office

or the Office of Chief Disciplinary Counsel to inquire whether the offices would issue the

certificates despite Plaintiffs’ non-payment of fees.

       Given the nature of Plaintiff Tony K. McDonald’s and Plaintiff Joshua B. Hammer’s law

practices, and that Plaintiff Mark S. Pulliam “does not currently practice law,” Compl. ¶¶ 40, 42,



                                                  2
           Case 1:19-cv-00219-LY Document 55 Filed 05/22/19 Page 3 of 4



44, it does not appear likely that Plaintiffs will be negatively affected as long as they pay their Bar

fees by August 31, 2019. Defendants, however, submit this supplemental brief to the Court to

clarify their prior statements and to avoid any misunderstanding.

 Dated: May 22, 2019                                  Respectfully submitted,

                                                      /s/ Thomas S. Leatherbury
 Joshua S. Johnson (admitted pro hac vice)            Thomas S. Leatherbury
 State Bar No. 24070002                               State Bar No. 12095275
 Morgan A. Kelley (admitted pro hac vice)             VINSON & ELKINS LLP
 State Bar No. 1617261                                2001 Ross Avenue
 VINSON & ELKINS LLP                                  Suite 3700
 2200 Pennsylvania Avenue NW                          Dallas, TX 75201
 Suite 500 West                                       Tel: (214) 220-7792
 Washington, DC 20037                                 Fax: (214) 999-7792
 Tel: (202) 639-6623                                  tleatherbury@velaw.com
 Fax: (202) 879-8934
 joshjohnson@velaw.com                                Patrick W. Mizell
 mkelley@velaw.com                                    State Bar No. 14233980
                                                      Deborah C. Milner
                                                      State Bar No. 24065761
                                                      VINSON & ELKINS LLP
                                                      1001 Fannin Street
                                                      Suite 2500
                                                      Houston, TX 77002
                                                      Tel: (713) 758-2932
                                                      Fax: (713) 615-5912
                                                      pmizell@velaw.com
                                                      cmilner@velaw.com

                                      Counsel for Defendants




                                                  3
          Case 1:19-cv-00219-LY Document 55 Filed 05/22/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on May 22, 2019, I electronically filed the foregoing with the Clerk of the

Court for the U.S. District Court for the Western District of Texas by using the Court’s CM/ECF

system, which will send notification of such filing to the following:

 William S. Consovoy                                 Jason M. Panzer
 Jeffrey M. Harris                                   Lauren B. Ross
 Cameron T. Norris                                   Herring & Panzer, LLP
 Samuel D. Adkisson                                  1411 West Avenue, Suite 100
 Consovoy McCarthy Park PLLC                         Austin, TX 78701
 3033 Wilson Blvd., Suite 700                        Tel: (512) 320-0665
 Arlington, VA 22201                                 Fax: (512) 519-7580
 Tel: (703) 243-9423                                 jason@herringpanzer.com
 Fax: (703) 243-9423                                 Counsel for Amicus Curiae Texas Legal
 will@consovoymccarthy.com                           Ethics Counsel
 Counsel for Plaintiffs Tony K. McDonald,
 Joshua B. Hammer, and Mark S. Pulliam               Charles “Chad” Baruch
                                                     Randy Johnston
 Cynthia A. Morales                                  Johnston Tobey Baruch, P.C.
 Office of the Attorney General                      P.O. Box 215
 P.O. Box 12548, Mail Code 009                       Addison, TX 75001
 Austin, TX 78711                                    Tel: (214) 741-6260
 Tel: (512) 936-1414                                 Fax: (214) 741-6248
 cynthia.morales@oag.texas.gov                       chad@jtlaw.com
 Counsel for Amicus Curiae Texas Attorney            Counsel for Amici Curiae Former Presidents
 General Ken Paxton                                  of the State Bar of Texas et al.

 Matthew R. Miller                                   Macey Reasoner Stokes
 Goldwater Institute                                 J. Mark Little
 500 E. Coronado Rd.                                 910 Louisiana Street
 Phoenix, AZ 85004-1543                              Houston, TX 77002
 Tel: (602) 462-500                                  Tel: (713) 229-1369
 litigation@goldwaterinstitute.org                   Fax: (713) 229-7869
 Counsel for Amicus Curiae Goldwater                 macey.stokes@bakerbotts.com
 Institute                                           Counsel for Amicus Curiae Texas Access to
                                                     Justice Commission


Dated: May 22, 2019                                  /s/ Thomas S. Leatherbury
                                                     Thomas S. Leatherbury
                                                     Counsel for Defendants




                                                 4
